DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 12/09/2019 in which claims 1-21 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2020 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Objections
Claims 3, 5, 6, 8, 9 and 19 are objected to because of the following informalities:
Claim 3 recites in line 6 “setting the value” and it should be “setting a value”.
Claim 5 recites in line 3 “the first PLMN and a second BS of the second PLMN” and it should be “a first PLMN and a second BS of a second PLMN”.
Claim 6 recites in line 4 “the first UE” and it should be “a first user equipment (UE)”.
Claim 6 recites in line 7 “the second UE” and it should be “a second UE
Claim 8 recites in line 3 “the one or more sidelink radio interface configuration parameters” and it should be “one or more sidelink radio interface configuration parameters”.
Claim 8 recites in lines 5-6 “the second UE” and it should be “a second UE”.
Claim 9 recite sin lines 3-4 “the medium access control (MAC) layer and the physical (PHY) layer” and it should be “a medium access control (MAC) layer and a physical (PHY) layer”.
Claim 19 recite sin lines 3-4 “the medium access control (MAC) layer and the physical (PHY) layer” and it should be “a medium access control (MAC) layer and a physical (PHY) layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khoryaev et al. (US 2018/0242190) (provided in the IDS as WO 2017052690), hereinafter “Khoryaev”.

As to claim 1, Khoryaev teaches a network entity (Khoryaev, Fig. 2, [0031]-[0032], [0038], a V2X application server 220), comprising: 
a processor (Khoryaev, Fig. 2, [0031]-[0032], [0038], [0034], Fig. 4, [0052]-[0053], the V2X application server 220 is an electronic device for V2X functionality and includes hardware, such as a processor) configured to control radio sidelink radio resources, on behalf of one or more public land mobile networks (PLMNs) (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0038], Fig. 9, [0120], Fig. 10, [0121]-[0122], [0125]-[0127], the V2X application server 220 provides a control command to control the resources used in the V2X spectrum (sidelink resources), where the V2X application server 220 serves a number of PLMNs).

As to claim 2, Khoryaev teaches wherein the processor is configured to control sidelink radio resources for transmission by at least one of a first user equipment (UE) of a first PLMN and a second UE of a second PLMN (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0038], Fig. 9, [0120], Fig. 10, [0121]-[0122], [0125]-[0127], the V2X application server 220 provides a control command to control the resources used in the V2X spectrum (sidelink resources) by a UE in PLMN A, where the V2X application server 220 serves a number of PLMNs, such as PLMN B…PLMN n). 

As to claim 3, Khoryaev teaches wherein the processor is configured to implement at least one of the following (a) and (b): 
(a) performing at least one of dynamic and semi-persistent scheduling of sidelink transmissions by allocating one or more sidelink radio resources to at least one of a first user equipment (UE) of a first PLMN and a second UE of a second PLMN (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], Fig. 9, [0120], Fig. 10, [0121]-[0122], [0125]-[0127], the V2X application server provides the control command to control the resources used in the V2X spectrum (sidelink resources) by the UE in PLMN A, after receiving indicators and control signaling from the eNB. The allocated resources are for V2X communications over the V2X spectrum. The V2X application server 220 provides the resource allocation service to a number of PLMNs, such as PLMN B…PLMN n); and 
(b) setting the value of one or more sidelink radio interface configuration parameters for at least one of the first UE of the first PLMN and the second UE of the second PLMN (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], Fig. 9, [0120], Fig. 10, [0121]-[0122], [0125]-[0134], different control parameters are included in the command to control the V2V (sidelink) transmissions to be performed by the UEs in different PLMNs, including set of resources, frequency channels for transmission, time/frequency channels, transmission power restrictions, transmission time restriction, transmission rate, traffic generation rate, etc.).

As to claim 4, Khoryaev teaches wherein the radio resources are located on a same carrier (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], Fig. 10, [0121]-[0122], [0125]-[0127], the frequency resources allocated for the sidelink transmission are allocated in the 5.9 GHz ITS band (common cellular reference carrier)). 

As to claim 5, Khoryaev teaches further comprising: 
a communication interface for communication with at least one of a first base station (BS) of the first PLMN and a second BS of the second PLMN (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], Fig. 10, [0121]-[0122], [0125]-[0127], the V2X application server 220 includes an interface V2 and lower layers to communicate control signaling with an eNB in the PLMN A. The V2X application server 220 serves a number of PLMNs, which indicates that the V2X application server 220 also communicates with eNBs in other PLMNs). 

As to claim 6, Khoryaev teaches wherein the communication interface is configured to implement at least one of the following (a) and (b):
(a) transmitting scheduling information to the first BS, wherein the scheduling information specifies one or more sidelink radio resources allocated to the first UE for transmission of at least one of sidelink control information and sidelink user data (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the V2X application server 220 includes the interface V2 and lower layers to transmit control signaling with the eNB in the PLMN A. The control signaling includes the control command to control the resources used in the V2X spectrum (sidelink resources) by the UE in PLMN A. The sidelink resources are used by the UE to transmit different information types, including control commands and data); and 
(b) transmitting scheduling information to the second BS, wherein the scheduling information specifies one or more sidelink radio resources allocated to the second UE for transmission of at least one of sidelink control information and sidelink user data (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the V2X application server 220 includes the interface V2 and lower layers to transmit control signaling with the eNB in the PLMN A. The V2X application server 220 serves a number of PLMNs, which indicates that the V2X application server 220 also communicates with eNBs in other PLMNs. The control signaling includes the control command to control the resources used in the V2X spectrum (sidelink resources) by a UE in PLMN n. The sidelink resources are used by the UE to transmit different information types, including control commands and data).

As to claim 7, Khoryaev teaches wherein the scheduling information comprises one or more of the following: 
(Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 includes a set of frequency channels or subchannels for transmission); 
a location of the one or more sidelink radio resources in the time domain (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 includes a set of subframes or time channels within a resource pool used for transmission (resource indexes)); 
a location of the one or more sidelink radio resources in the frequency domain (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 includes a set of frequency channels or subchannels within a resource pool used for transmission (resource indexes)); 
a retransmission related parameter (Khoryaev, Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], [0129], [0284], [0288], the control signaling includes a command to apply probabilistic silencing for transmission or retransmissions); and
a semi-persistent scheduling (SPS) related parameter (Khoryaev, Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], [0132]-[0134], [0284], [0291]-[0293], the control signaling includes a command to indicate the maximum transport block size that can be transmitted over predefined time interval in the sidelink communication). 

As to claim 8, Khoryaev teaches wherein the communication interface is configured to implement at least one of the following (a) and (b) (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], Fig. 10, [0121]-[0122], [0125]-[0127], the V2X application server 220 includes the interface V2 and lower layers to communicate control signaling with the eNB in the PLMN A. The V2X application server 220 serves a number of PLMNs, which indicates that the V2X application server 220 also communicates with eNBs in other PLMNs): 
(Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 9, [0120], Fig. 10, [0121]-[0122], [0125]-[0134], [0284]-[0293], the V2X application server 220 transmits control signaling to the eNB in the PLMN A. The control signaling includes the control command to control the resources and transmission parameters used in the V2X spectrum (sidelink resources) by the UE, eNB and its corresponding radio interfaces (Figs. 3, 4) in PLMN A. The sidelink resources and transmission parameters are used by the UE to transmit in the allocated sidelink resources different information types, including control commands and data, based on the indicated time/frequency resources, resource pool, transmission power, retransmission parameter, maximum TBS size, etc.); and 
(b) transmitting the one or more sidelink radio interface configuration parameters for the second UE to the second BS (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 9, [0120], Fig. 10, [0121]-[0122], [0125]-[0134], [0284]-[0293], the V2X application server 220 transmits control signaling to the eNB in the PLMN n. The control signaling includes the control command to control the resources and transmission parameters used in the V2X spectrum (sidelink resources) by the UE and its corresponding radio interface (Fig. 4) in PLMN n. The V2X application server 220 serves a number of PLMNs, which indicates that the V2X application server 220 also communicates with eNBs in other PLMNs. The sidelink resources and transmission parameters are used by the UE to transmit in the allocated sidelink resources different information types, including control commands and data, based on the indicated time/frequency resources, resource pool, transmission power, retransmission parameter, maximum TBS size, etc.). 

As to claim 9, Khoryaev teaches wherein the one or more sidelink radio interface configuration parameters comprise one or more radio resource control (RRC) parameters controlling the operation of at least one of the medium access control (MAC) layer and the (Khoryaev, Fig. 3, [0050], Fig. 4, [0052], [0055], Fig. 10, [0121]-[0122], [0125]-[0134], [0284]-[0293], the V2X application server 220 transmits control signaling to the eNB in the PLMN A. The control signaling includes the control command to control the resources and transmission parameters used in the V2X spectrum (sidelink resources) by the UEs, eNBs and its corresponding radio interfaces (Figs. 3, 4) in the served PLMN n. The UEs and eNBs include RRC, MAC and PHY entities to perform the communication in the corresponding PLMN for sidelink communications. The parameters include time/frequency resources, resource pool, transmission power, retransmission parameter, maximum TBS size, etc.). 

As to claim 10, Khoryaev teaches wherein the one or more radio resource control (RRC) parameters comprise one or more of the following (Khoryaev, Fig. 3, [0050], Fig. 4, [0052], [0055], Fig. 10, [0121]-[0122], [0125]-[0134], [0284]-[0293], the control signaling transmitted by the V2X application server 220 includes different parameters to perform sidelink communications): 
a radio resource pool configuration parameter (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 includes a set of subframes, time/frequency channels, and subchannels within a resource pool used for transmission (resource indexes));
a zone configuration parameter (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 includes information to allocate resources based on geo parameters, such as location of the UEs); 
a radio resource selection configuration parameter (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 includes a set of subframes, time/frequency channels, and subchannels within a resource pool used for transmission (resource indexes)); 
a semi-persistent scheduling (SPS) configuration parameter (Khoryaev, Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], [0132]-[0134], [0284], [0291]-[0293], the control signaling includes a command to indicate the maximum transport block size that can be transmitted over predefined time interval in the sidelink communication); 
a measurement configuration parameter (Khoryaev, [0091], [0111]-[0112], the UE performs measurement of received power indicators comprising the sidelink received signal strength indicator). 

As to claim 11, Khoryaev teaches wherein the communication interface is further configured to receive from at least one of the first BS and the second BS at least one of one or more sidelink radio resource request parameters and one or more measurements (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0091], [0111]-[0112], Fig. 10, [0121]-[0122], [0125]-[0127], the V2X application server 220 includes the interface V2 and lower layers to communicate control signaling with the eNB in the PLMN A. The V2X application server 220 serves a number of PLMNs, which indicates that the V2X application server 220 also communicates with eNBs in other PLMNs. As shown in Fig. 10, the V2X application server 220 receives indicators from the eNB using control signaling, in order for the V2X application server 220 to reply with control signaling including allocated resources and transmission parameters for sidelink communications. The indicators received also include measurement from the UE). 

As to claim 12, Khoryaev teaches wherein the one or more sidelink radio resource request parameters comprise one or more of the following: 
a carrier frequency for at least one of transmitting and receiving by a user equipment (UE) (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 includes a set of frequency channels or subchannels for transmission to be used by the UE); 
a destination ID; 
a parameter for semi-persistent scheduling (SPS), comprising periodicity, timing offset, at least one of priority and message size (Khoryaev, Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0134], [0284], [0284]-[0293], the control signaling includes a command to indicate the maximum transport block size that can be transmitted over predefined time interval in the sidelink communication, TRP patterns, set of time/subframes resources); and/or 
wherein the one or more measurements comprise one or more of the following: 
a geographic location of a UE (Khoryaev, [0086], [0091], [0111]-[0112], Fig. 10, [0121]-[0123], [0295], the measurement parameters include information regarding the ID of the geographical in which in the UE is located); 
a received signal strength in one or more radio resources (Khoryaev, [0091], [0111]-[0112], the UE performs measurement of received power indicators comprising the sidelink received signal strength indicator); 
a sidelink buffer status. 

As to claim 13, Khoryaev teaches a base station (BS) of a public land mobile network (PLMN) (Khoryaev, Fig. 1, [0021], Fig. 2, [0031]-[0032], [0038], a base station (eNB) that serves a PLMN, such as PLMN a), comprising: 
a processor (Khoryaev, Fig. 3, [0050], Fig. 4, [0052], the eNB includes a processor to control overall operations of the eNB) configured to process control plane information related to control of sidelink radio resources (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0038], Fig. 9, [0120], Fig. 10, [0121]-[0122], [0125]-[0127], the eNB transmits and receives control signaling regarding V2X spectrum resources (sidelink resources)), and 
(Khoryaev, Fig. 1, [0021], Fig. 2, [0031]-[0032], [0038], Fig. 3, [0050], Fig. 4, [0052], Fig. 10, [0121]-[0122], [0125]-[0127], the eNB includes a network transmission block to communicate with the control and data network, which includes a V2X application server 220) configured to transmit and/or receive to/from a network entity the control plane information Khoryaev, Fig. 1, [0021], Fig. 2, [0031]-[0032], [0038], Fig. 3, [0050], Fig. 4, [0052], Fig. 10, [0121]-[0122], [0125]-[0127], the eNB transmits and receives control signaling to and from the V2X application server 220).

As to claim 14, Khoryaev teaches wherein the communication interface is configured to transmit to the network entity at least one of one or more sidelink radio resource request parameters and one or more measurements (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0091], [0111]-[0112], Fig. 10, [0121]-[0122], [0125]-[0127], the eNB includes the network transmission block to receive the control signaling from the V2X application server 220. As shown in Fig. 10, the eNB transmits indicators using control signaling to the V2X application server 220, in order for the V2X application server 220 to reply with control signaling including allocated resources and transmission parameters for sidelink communications to the eNB. The indicators transmitted also include measurement from the UE).

As to claim 15, Khoryaev teaches wherein the one or more sidelink radio resource request parameters comprise one or more of the following: 
a carrier frequency for at least one of transmitting and receiving by a user equipment (UE) (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 to the eNB includes a set of frequency channels or subchannels for transmission to be used by the UE); 
a destination identification (ID); and
(Khoryaev, Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0134], [0284], [0284]-[0293], the control signaling includes a command to indicate the maximum transport block size that can be transmitted over predefined time interval in the sidelink communication, TRP patterns, set of time/subframes resources); and/or 
wherein the one or more measurements comprise one or more of the following: 
a geographic location of a UE (Khoryaev, [0086], [0091], [0111]-[0112], Fig. 10, [0121]-[0123], [0295], the measurement parameters include information regarding the ID of the geographical in which in the UE is located); 
a received signal strength in one or more radio resources (Khoryaev, [0091], [0111]-[0112], the UE performs measurement of received power indicators comprising the sidelink received signal strength indicator); and
a sidelink buffer status. 

As to claim 16, Khoryaev teaches wherein the communication interface (Khoryaev, Fig. 1, [0021], Fig. 2, [0031]-[0032], [0038], Fig. 3, [0050], Fig. 4, [0052], Fig. 10, [0121]-[0122], [0125]-[0127], the eNB includes a network transmission block to communicate with the control and data network, which includes a V2X application server 220) is configured to receive from the network entity scheduling information, wherein the scheduling information indicates one or more sidelink radio resources allocated to a user equipment (UE) for transmission of at least one of sidelink control information and sidelink user data (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the V2X application server 220 transmits control signaling to the eNB. The control signaling includes the control command to control the resources used in the V2X spectrum (sidelink resources) by the UE. The sidelink resources are used by the UE to transmit different information types, including control commands and data). 

As to claim 17, Khoryaev teaches wherein the scheduling information comprises one or more of the following: 
a carrier indicator (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 includes a set of frequency channels or subchannels for transmission); 
a location of the one or more sidelink radio resources in the time domain (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 includes a set of subframes or time channels within a resource pool used for transmission (resource indexes)); 
a location of the one or more sidelink radio resources in the frequency domain (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 includes a set of frequency channels or subchannels within a resource pool used for transmission (resource indexes)); 
a retransmission related parameter (Khoryaev, Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], [0129], [0284], [0288], the control signaling includes a command to apply probabilistic silencing for transmission or retransmissions); and
a semi-persistent scheduling (SPS) related parameter (Khoryaev, Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], [0132]-[0134], [0284], [0291]-[0293], the control signaling includes a command to indicate the maximum transport block size that can be transmitted over predefined time interval in the sidelink communication). 

As to claim 18, Khoryaev teaches wherein the communication interface is configured to receive from the network entity one or more sidelink radio interface configuration parameters for a user equipment (UE) (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 9, [0120], Fig. 10, [0121]-[0122], [0125]-[0134], [0284]-[0293], the V2X application server 220 transmits control signaling to the eNB. The control signaling includes the control command to control the resources and transmission parameters used in the V2X spectrum (sidelink resources) by the UE, eNB and its corresponding radio interfaces (Figs. 3, 4). The sidelink resources and transmission parameters are used by the UE to transmit in the allocated sidelink resources different information types, including control commands and data, based on the indicated time/frequency resources, resource pool, transmission power, retransmission parameter, maximum TBS size, etc.). 

As to claim 19, Khoryaev teaches wherein the one or more sidelink radio interface configuration parameters comprise one or more radio resource control (RRC) parameters controlling the operation of at least one of the medium access control (MAC) layer and the physical (PHY) layer for sidelink communication (Khoryaev, Fig. 3, [0050], Fig. 4, [0052], [0055], Fig. 10, [0121]-[0122], [0125]-[0134], [0284]-[0293], the V2X application server 220 transmits control signaling to the eNB. The control signaling includes the control command to control the resources and transmission parameters used in the V2X spectrum (sidelink resources) by the UEs, eNBs and its corresponding radio interfaces (Figs. 3, 4) in the served PLMN n. The UEs and eNBs include RRC, MAC and PHY entities to perform the communication in the corresponding PLMN for sidelink communications. The parameters include time/frequency resources, resource pool, transmission power, retransmission parameter, maximum TBS size, etc.).

As to claim 20, Khoryaev teaches wherein the one or more radio resource control (RRC) parameters comprise one or more of the following (Khoryaev, Fig. 3, [0050], Fig. 4, [0052], [0055], Fig. 10, [0121]-[0122], [0125]-[0134], [0284]-[0293], the control signaling transmitted by the V2X application server 220 to the eNB includes different parameters to perform sidelink communications): 
a radio resource pool configuration parameter (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 includes a set of subframes, time/frequency channels, and subchannels within a resource pool used for transmission (resource indexes)); 
a zone configuration parameter (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 includes information to allocate resources based on geo parameters, such as location of the UEs); 
a radio resource selection configuration parameter (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 includes a set of subframes, time/frequency channels, and subchannels within a resource pool used for transmission (resource indexes)); 
a semi-persistent scheduling (SPS) configuration parameter (Khoryaev, Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], [0132]-[0134], [0284], [0291]-[0293], the control signaling includes a command to indicate the maximum transport block size that can be transmitted over predefined time interval in the sidelink communication); and
a measurement configuration parameter (Khoryaev, [0091], [0111]-[0112], the UE performs measurement of received power indicators comprising the sidelink received signal strength indicator).

As to claim 21, Khoryaev teaches wherein the network entity is a cloud server (Khoryaev, Fig. 2, [0031]-[0032], [0038], the V2X application server 220 is hosted in the control and data network 110, and is accessed by different UEs, eNBs, PLMNs).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yi et al. U.S. Patent Application Pub. No. 2018/0213365 – Method and apparatus for transmitting data via road side unit in wireless communication system.
Khoryaev et al. U.S. Patent Application Pub. No. 2019/0059071 – Autonomous resource selection for vehicle-to-vehicle sidelink communications.
Kim et al. U.S. Patent Application Pub. No. 2018/0242115 – Method for transmitting and receiving V2X message in wireless communication system, and an apparatus for same.
Faurie et al. U.S. Patent Application Pub. No. 2018/0332485 – Resource configurations and scheduling in multi-network environments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473